DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 02/28/2022.
Claims 1, 9, and 38-55 are pending in this application.
	Claims 2-8, and 10-37 have been cancelled.
	
Remarks

2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 41, 42, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2014/0264930, hereinafter, Yu ‘4930)
	Regarding claim 1, Yu ‘4930 discloses a semiconductor package structure, comprising: 
	a semiconductor die 102 (see fig. 1) having an active surface and including at least one pad 104 located on the active surface; and 
	at least one pillar 110B&110A disposed over the pad 102, the pillar defining a recess portion 110B connected to the pad 104 and a wide portion 110A located on the recess portion 110B; 
	wherein a width of an upper surface of the wide portion 110A is greater than a width of an upper surface of the pad 104.    

	Regarding claim 41, Yu ‘4930 discloses the semiconductor package structure of claim 1, wherein an area of the upper surface of the wide portion 110A is greater than an area of the upper surface of the pad 104.  See fig. 1.

	Regarding claim 42, Yu ‘4930 discloses the semiconductor package structure of claim 41, further comprising a circuit pattern layer 110 and/or 128&130 disposed on the wide portion 110A, wherein the circuit pattern layer includes a dielectric layer 128, the dielectric layer includes an opening exposing the upper surface of the wide portion, and a width of the opening is greater than the width of the upper surface of the pad and less than the width of the upper surface of the wide portion.  See figs. 2.
	


5.	Claims 1, 41, 42, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2014/0367160, hereinafter, Yu ‘7160)
	Regarding claim 1, Yu ‘7160 discloses a semiconductor package structure, comprising: 
	a semiconductor die 24 (see figs. 3-5) having an active surface and including at least one pad 26 located on the active surface; and 
	at least one pillar 42 disposed over the pad 26, the pillar 42 defining a recess portion connected to the pad and a wide portion located on the recess portion; 
	wherein a width of an upper surface of the wide portion is greater than a width of an upper surface of the pad.  

	Regarding claim 41, Yu ‘7160 discloses the semiconductor package structure of claim 1, wherein an area of the upper surface of the wide portion is greater than an area of the upper surface of the pad.  See figs. 3-5.

	Regarding claim 42, Yu ‘7160 discloses the semiconductor package structure of claim 41, further comprising a circuit pattern layer 49 (see fig. 8) disposed on the wide portion, wherein the circuit pattern layer 49 includes a dielectric layer, the dielectric layer 

	Regarding claim 45, Yu ‘7160 discloses the semiconductor package structure of claim 1, wherein the at least one pad 26 includes a plurality of pads 26, the at least one pillar 42 includes a plurality of pillars 42, and a distance between two adjacent wide portions is less than a distance between two adjacent pads 26.  See fig. 5.

Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0264930, Yu ‘4930)
	Regarding claim 38, Yu ‘4930 discloses the semiconductor package structure of claim 1, comprising all claimed limitations, as discussed above, except for wherein in a cross-sectional view, a lateral surface of the wide portion includes a curved surface.  


 	Moreover, it would have been obvious to one of ordinary skills in the art at the time the invention was made that this is just a matter of changing the shapes of an element (of the pillar), and it would involve only routine skills in the art and is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP §2144.04).  

In addition, there is no persuasive evidence in the instant specification showing that the claimed shape(s) is/are significant or bear(s) any critical point/value that would establish patentability.  The claimed limitation relating to the shape/cross-sectional profile of the pillar is not sufficient to patentable distinguish over the prior art.

Allowable Subject Matter

8.	Claims 39-40, 43-44, 46, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor package structure (in addition to the other limitations in the claim) comprising:
	Claims 39-40:
	The semiconductor package structure of claim 38, wherein in a cross-sectional view, a width of the wide portion gradually increases toward the recess portion.  

	Claims 43-44:
	The semiconductor package structure of claim 41, wherein a seed layer is disposed between the recess portion and the pad of the semiconductor die, the seed layer contacts the recess portion and the pad, and the seed layer is spaced apart from the wide portion.  
 
	Claim 46:
	The semiconductor package structure of claim 1, further comprising at least two electronic components disposed above the active surface of the semiconductor die and in communication with each other through the semiconductor die.  

	Claim 47:
	The semiconductor package structure of claim 1, further comprising at least two electronic components disposed above the active surface of the semiconductor die and in communication with each other through the semiconductor die, wherein in a cross-sectional view, a lateral surface of the wide portion includes a curved surface, an area of the upper surface of the wide portion is greater than an area of the upper surface of the pad, the at least one pad includes a plurality of pads, the at least one pillar includes a plurality of pillars, and a distance between two adjacent wide portions is less than a distance between two adjacent pads.  

Reasons for Allowance

9.	Claims 9, and 48-55 would be allowed.  
	The following is an examiner’s statement of reason for allowance:  
	None of the references of record teaches or suggests the claimed semiconductor package structure (in combination set forth in the claim) comprising:
	a monolithic encapsulant encapsulating the semiconductor die, extending onto the active surface of the semiconductor die, and contacting a sidewall of the upper portion and a sidewall of the lower portion.  

Conclusion

10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/Dao H Nguyen/
Primary Examiner, Art Unit 2818
March 24, 2022